COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


PAMELA YOUNG
                                                                 MEMORANDUM OPINION*
v.     Record No. 0550-06-1                                          PER CURIAM
                                                                    AUGUST 22, 2006
CHESAPEAKE DEPARTMENT
 OF HUMAN SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                Randall D. Smith, Judge

                 (Del M. Mauhrine Brown, on brief), for appellant.

                 (John E. Oliver; City of Chesapeake Attorney’s Office, on brief), for
                 appellee.

                 (Leslee A. Nicholas; Sadler & Nicholas, on brief), Guardian ad litem
                 for the minor child.


       Pamela Young appeals the trial court’s order terminating her residual parental rights to her

child, D.Y., pursuant to Code § 16.1-283(C)(2). Upon reviewing the record and briefs of the

parties, we conclude this appeal is without merit. Accordingly, we summarily affirm the

decision of the trial court. See Rule 5A:27.

       Young contends the evidence did not prove she failed to respond or follow through with

appropriate, available, and reasonable rehabilitative efforts by agencies designed to eliminate the

conditions of neglect or abuse of D.Y. Young’s argument addresses the sufficiency of the evidence

to prove the conditions set forth in Code § 16.1-283(B)(2)(c), which supplies prima facie evidence




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
to support a termination under Code § 16.1-283(B).1 However, the trial court terminated Young’s

parental rights under Code § 16.1-283(C)(2), not Code § 16.1-283(B). Therefore, we need not

address Young’s argument that the evidence was insufficient to prove the conditions stated in Code

§ 16.1-283(B)(2)(c).

       Termination pursuant to Code § 16.1-283(C)(2) requires proof that the parent, “without

good cause, ha[s] been unwilling or unable within a reasonable period of time not to exceed

twelve months from the date the child was placed in foster care to remedy substantially the

conditions which led to or required continuation of the child’s foster care placement,”

notwithstanding “reasonable and appropriate efforts” of services agencies. To the extent

Young’s argument could be construed as a contention she did not receive “reasonable and

appropriate efforts” from agencies pursuant to Code § 16.1-283(C)(2), this claim is barred by

Rule 5A:18. At the termination hearing, Young contended only that her parental rights should

not be terminated based upon her limited cognitive abilities.2 “The Court of Appeals will not




       1
           A termination under Code § 16.1-283(B) requires a finding that:

                         1. The neglect or abuse suffered by such child presented a
                 serious and substantial threat to his life, health or development;
                 and

                         2. It is not reasonably likely that the conditions which
                 resulted in such neglect or abuse can be substantially corrected or
                 eliminated so as to allow the child’s safe return to his parent or
                 parents within a reasonable period of time.

Prima facie evidence of the conditions set forth in Code § 16.1-283(B)(2) may be established by
proof that “[t]he parent . . ., without good cause, ha[s] not responded to or followed through with
appropriate, available and reasonable rehabilitative efforts on the part of social, medical, mental
health or other rehabilitative agencies designed to reduce, eliminate or prevent the neglect or
abuse of the child.” Code § 16.1-283(B)(2)(c).
       2
         While defense counsel expressed “sadness” that services to help Young “be like regular
folks doing regular things” were “not an option for her,” counsel did not argue that the services
provided to Young were inadequate under the law.
                                               -2-
consider an argument on appeal which was not presented to the trial court.” Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). See Rule 5A:18.

Accordingly, we cannot consider on appeal a claim that the evidence was insufficient to support

a termination under Code § 16.1-283(C)(2).

                       Although Rule 5A:18 allows exceptions for good cause or
               to meet the ends of justice, appellant does not argue that we should
               invoke these exceptions. See e.g., Redman v. Commonwealth, 25
Va. App. 215, 221, 487 S.E.2d 269, 272 (1997) (“In order to avail
               oneself of the exception, a defendant must affirmatively show that a
               miscarriage of justice has occurred, not that a miscarriage might
               have occurred.” (emphasis added)). We will not consider, sua
               sponte, a “miscarriage of justice” argument under Rule 5A:18.

Edwards v. Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

       Young also contends the termination of her parental rights violated her Fourteenth

Amendment right to due process. Because Young failed to raise this issue in the trial court, it is

barred by Rule 5A:18. See Ohree, 26 Va. App. at 308, 494 S.E.2d at 488. Rule 5A:18 applies to

bar even constitutional claims. See Deal v. Commonwealth, 15 Va. App. 157, 161, 421 S.E.2d
897, 900 (1992). Young does not ask this Court to invoke the good cause or ends of justice

exceptions to Rule 5A:18. Therefore, we do not consider this question. See Edwards, 41
Va. App. at 761, 589 S.E.2d at 448.

       For the foregoing reasons, we summarily affirm the trial court’s decision.

                                                                                      Affirmed.




                                               -3-